UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
UNITED STATES OF AMERICA           :
                                   :
     Plaintiff,                    :
                                   :        10-cr-94(JSR)
          -v-                      :
                                   :        OPINION AND ORDER
MAURICE PATTERSON                  :
                                   :
     Defendant.                    :
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

    Defendant Maurice Patterson stands accused of violating the

conditions of his supervised release by committing two state

crimes: falsely reporting an incident in the third degree, in

violation of New York State Penal Law § 240.50(4)(a); and

harassment in the second degree, in violation of New York State

Penal Law § 240.26. For the following reasons, the Court finds,

by a preponderance of the evidence, that the defendant has

violated his supervised release with respect to both

specifications, and the also Court denies his motion to dismiss

the harassment specification.

                           Background

    Patterson began his term of supervised release in March

2019. On July 17, 2019, at the recommendation of the Probation

Office, this Court held a status conference with the defendant

to address Probation’s concerns that he had failed to secure

employment, itself a condition of Patterson’s supervised


                                1
release. At the conclusion of this hearing, the Court agreed to

continue the matter for thirty days in order to allow the

defendant an additional opportunity to find a job. See

Transcript 11:7-25, ECF No. 236 (July 17, 2019).

     The Court then held a second status conference on August

15, 2019, at which Probation reported that Patterson was still

unemployed, though he had begun attending a job search program.

The Court nevertheless agreed to an additional thirty-day

continuance on the understanding that the defendant would exert

every reasonable effort to secure employment. See Transcript

4:11-17, ECF No. 248 (Aug. 15, 2019).

     Five days later, however, the defendant was arrested by

local police on charges that he had harassed his daughter and

her mother.1 The arrest, which occurred on August 20, related

back to an incident on June 3, 2019, when Patterson allegedly

bit his daughter, Zareena Deveaux, on the face and also verbally

threatened his daughter and her mother, Michelle Deveaux. Over

the next several weeks, from June 3 until at least August 15,

Patterson allegedly continued to harass Zareena and Michelle


1 Shortly thereafter, this Court signed a warrant for Patterson’s
arrest on the charge that his alleged state crime also
constituted a violation of his federal supervised release.
Patterson appeared before this Court on August 29. The Court
released him on bail, on the condition, among others, that he
avoid the neighborhood where his daughter and her family reside.
See Transcript 5:18-7:4, ECF No. 250 (Aug. 29, 2019).



                                2
Deveaux, both via text messages and in person. Further, on

August 13, 2019, the defendant purportedly filed a knowingly

false complaint with the New York City Administration for

Children’s Services (ACS) that accused Michelle Deveaux and her

mother, Zareena Mohamed, of running an illegal daycare center

out of their home and of selling Zareena Deveaux into

prostitution.2

     Based on these charges, the Probation Office issued an

amended set of specifications against Patterson.3 Specification 1

charges that the defendant violated his supervised release by

committing the state crime of falsely reporting an incident in

the third degree, in violation of New York State Penal Law §

240.50(4)(A). Specification 4 charges that the defendant further

violated his supervised release by committing the state crime of

harassment in the second degree, in violation of New York State

Penal law § 240.26.

     Additionally, Specification 3 charges that the defendant

violated federal law by possessing 21.1 grams of marijuana,

which substance Patterson’s Probation Officer discovered during


2 These factual allegations are summarized in a violation report
submitted to the Court by the Probation Office on December 20,
2019.
3 The specifications against Patterson were amended several times
in ways not here relevant. The operative specifications in this
proceeding are those issued on December 20, 2019.



                                3
a September 19, 2019 visit to the shelter where he resides.

Specification 2, as noted above, charges that the defendant has

failed to obtain employment.4

       At an in-court hearing on February 21, 2020, the defendant

admitted under oath to the marijuana specification

(Specification 3), and the Government informed the Court that it

would not proceed on the unemployment specification

(Specification 2). The Government did proceed, however, on

Specifications 1 and 4, the false reporting and harassment

charges. Accordingly, on that same day, the court held an eight-

hour evidentiary hearing on these specifications. Based on that

hearing and on additional briefing provided by the parties, the

Court makes the following findings of fact5 and conclusions of

law.

                          Findings of Fact



4 In addition to the four specifications noted above,
Specifications 5 and 6 charged Patterson with participating in a
December 13, 2019 mugging in Brooklyn, in violation of New York
State Penal Law §§ 120 and 160.10. On January 21, 2020, the
defendant appeared before this Court on an arrest warrant
resulting from this purported incident. Following a hearing, the
Court declined to detain Patterson on these charges, noting that
the evidence against him was fairly weak. See Transcript 21:6-
22:10; 23:16-24:12, ECF No. 257 (Jan. 21, 2019). In an email
dated January 28, the Government informed the Court that it
would not proceed on Specifications 5 and 6.
5 The Court’s findings of fact reflect its assessment of the
credibility of each of the witnesses, including its observation
of their demeanor.


                                 4
    Beginning with Specification 4, Probation alleges that the

defendant committed harassment in the second degree, in

violation of New York Penal Law § 240.26. This statute provides

that “[a] person is guilty of harassment in the second degree

when, with intent to harass, annoy or alarm another person: 1.

He or she strikes, shoves, kicks or otherwise subjects such

other person to physical contact, or attempts or threatens to do

the same; or . . . 3. He or she engages in a course of conduct

or repeatedly commits acts which alarm or seriously annoy such

other person and which serve no legitimate purpose.”

    The Government charges that Patterson harassed his

daughter, Zareena Deveaux, and her mother, Michelle Deveaux, in

an incident on June 3, 2019 and in a series of continuing

interactions extending for approximately two-and-a-half months

thereafter.

    As to the June 3 incident, Zareena Deveaux, her mother

Michelle Deveaux, and her grandmother Zareena Mohamed all

testified to facts indicating, directly or indirectly, that

Patterson bit Zareena Deveaux on the face and proceeded to make

verbal threats against Michelle Deveaux. The younger Zareena’s

testimony, as well as text messages between her and the

defendant, establish that around 6:25 PM on June 3, Patterson

asked Zareena to leave the apartment that she occupied with her




                               5
mother and grandmother and come outside. Tr. 143:22-24;6 GX

405C.7 Although a slew of text messages indicate that Zareena had

a difficult and sometimes antagonistic relationship with her

father, who had only recently been released from prison, she

complied. See generally GX 405; Tr. 139:1-140:10. Both Michelle

Deveaux and Zareena Mohamed testified that the younger Zareena

did not have any unusual markings on her face when she went

outside to meet her father. Tr. 41:12-13; 225:2-9.

     After meeting outside, Zareena Deveaux further testified,

Patterson hugged her tightly and bit her painfully on the face,

in a manner that was neither playful nor consensual. Id. 145:13-

24; 146:2-3. At that point, Zareena pulled away from Patterson,

and he threatened to “F [her] up.” Id. 146:6-7. Zareena then

went back into the apartment, where she told her mother and

grandmother what had happened and showed them the mark on her

face resulting from the bite. Id. 147-6-10. Both Michelle

Deveaux and Zareena Mohamed corroborated this testimony by

noting that they, too, observed a visible, red mark on the

younger Zareena’s face, albeit one that did not bleed or break

the skin. Id. 42:10-22; 226:6-11.


6 “Tr.” citations refer to the transcript of the February 21,
2020 evidentiary hearing, ECF No. 260.
7 “GX” citations refer to the Government’s exhibits that were
received into evidence at the February 21, 2020 hearing.



                                6
     Hearing testimony further establishes that, after observing

the bite mark, Michelle Deveaux and Zareena Mohamed went outside

to confront Patterson, Id. 43:3-4; 226:12-13, and that Zareena

Deveaux later followed, Id. 147:14-20. During this

confrontation, according to all three women, Patterson

threatened Michelle Deveaux that he was going to “lay [her] out”

and that she was going to “taste grass.” Id. 43:24-25; 148:10-

18; 227:1-4. At 6:52 PM, Michelle Deveaux called 911 to report

that “a guy named Mauricio Patterson, [who is] on probation . .

. came in front of my building to see his daughter, and grabbed

her.” GX 303. By the time the police arrived, however, the

Deveaux family declined to report the incident. Tr. 461:10;

148:23-34.8

     Notwithstanding the initial decision of the Deveaux family

not to report Patterson’s biting of Zareena to the police, the

evidence establishes that, thereafter, Patterson continued to

harass Zareena and Michelle Deveaux over the course of the

summer. Michelle Deveaux testified that on at least one

occasion, Patterson encountered her walking along the street and


8 Zareena Deveaux testified that the family declined to tell the
police about the incident in the hope that Patterson would
henceforth leave them alone, and because the defendant had
pleaded with them not to report him. Tr. 149:1-8. Text messages
from that evening between Zareena Deveaux and the defendant
corroborate this. See GX 405D-405J. Michelle Deveaux testified,
however, that her sister spoke to the police but did not report
Patterson out of fear that he would retaliate. Tr. 46:4-10.


                                7
yelled out obscenities at her. Id. 47:19-48:3. The Government

also introduced several text-message exchanges between Zareena

Deveaux and Patterson from August 2019 in which the defendant

makes derogatory and sexually-inappropriate comments to his

daughter, and in which Zareena responds by telling Patterson to

stop contacting her. See GX 401.

    This evidence, taken together, presents a strong prima

facie case that the defendant is guilty of the crime charged in

Specification 4. The June 3 biting of Zareena Deveaux satisfies

the “physical contact” element of paragraph 1 of the statute,

and the defendant’s ensuing threat to make Michelle Deveaux

“taste grass” also satisfies the element of threatened physical

contact of that same paragraph. Moreover, the defendant’s verbal

harassment of Michelle Deveaux and offensive text messages to

his daughter over the subsequent months constitute a “course of

conduct . . . which alarm[s] or seriously annoy[s] such other

person[s] and which serve[s] no legitimate purpose.” N.Y. Penal

Law § 240.26(3). As to the mens rea element — that Patterson

have acted “with intent to harass, annoy or alarm” the Deveaux

family — the malicious and inappropriate nature of Patterson’s

actions, as well as the lack of alternative explanations for his

behavior, are sufficient to make a prima facie case that this

element is satisfied.




                               8
     Patterson’s primary defense to this charge is to impeach

the credibility of Michelle Deveaux. To be sure, Ms. Deveaux

exhibited a clear bias against the defendant, as well as a

willingness to lie in order to conceal the fact that she and

Patterson had previously been on better terms. For example, on

cross-examination, Ms. Deveaux denied ever having made

statements to Patterson’s Probation Officer that the defendant

was a good father who supported his daughter. Tr. 73:11-74:15.

But the defendant’s 2010 presentence investigation report

includes statements from Ms. Deveaux to the Probation Officer

that the defendant “was always a good father, that he always

financially supported their daughter, . . . that he took her to

and from school, . . . [and] that their daughter cries for him

to return home [from prison].” DX 500.9 While there is some

indication that Ms. Deveaux may have misunderstood the here-

relevant questions put to her at the hearing, believing defense

counsel to be referring to Patterson’s current Probation

Officer, rather than the one who prepared the 2010 report, see

Tr. 74:16-75:23, the more likely conclusion is that the

witness’s animosity towards the defendant led her to deny having

previously had a more positive relationship with him. Similarly,


9 “DX” citations refer to the defense’s exhibits that were
received into evidence during and after the February 21, 2020
hearing.



                                9
during cross-examination, Ms. Deveaux denied a more recent

interaction in which she allowed the defendant to pick her up

and kiss her on the lips, testimony which defense counsel

impeached by producing a video showing just such an interaction.

Compare Tr. 72:6-20 with DX 506.

    These contradictions do somewhat undermine the credibility

of Michelle Deveaux (as well as corroborating her “love/hate”

relation with the defendant), but that is not a sufficient

defense for Patterson. As to the June 3 incident, not only

Michelle Deveaux but also Zareena Deveaux and Zareena Mohamed

testified that the defendant bit his daughter and threatened her

mother. See Tr. 42:10-16; 145:13-24; 226:3-11. The latter’s

testimony is particularly significant. Even if the Court were to

completely discount Michelle Deveaux’s testimony on the strength

of the impeachment evidence against her, and even if the Court

were to similarly discount Zareena Deveaux’s testimony on the

assumption that she also held a bias against the defendant (both

of which decisions, in the Court’s view, would be

overreactions), Ms. Mohamed’s credibility would remain

unquestioned. Moreover, the contemporaneous text messages

between Zareena Deveaux and the defendant cited above provide

strong corroborating evidence for the Government’s case against

Patterson with respect to both the June 3 incident and the




                               10
continuing harassment of at least Zareena Deveaux through

August.

    The defense also offers some other arguments for

discounting the Government’s case. For example, neither Zareena

nor Michelle Deveaux took a photo or video of the bite mark on

Zareena’s cheek, despite the fact that Zareena regularly posts

“selfies” on social media. See Tr. 102:6-17. Further, when

Michelle Deveaux called 911, her first words were not to say

that there was a man who had threatened her or bitten her

daughter, but simply that “there’s a guy named Mauricio

Patterson. He’s on probation, officer.” GX 303. Similarly, a

lengthy text message from Zareena Deveaux to her father later in

the evening on June 3, in which Zareena emphatically tells the

defendant to leave her alone, mentions the biting incident but

does not mention the threat to Michelle Deveaux. And although

Zareena Deveaux did report to Patterson’s Probation Officer that

the defendant had verbally harassed her, neither she nor

Michelle Deveaux reported the biting incident. Tr. 13:11-21;

27:18-28:16.

    None of this evidence, however, actually contradicts the

testimony of Zareena Deveaux, Michelle Deveaux, and Zareena

Mohamed about their interactions with Patterson on June 3. At

worst, this evidence merely omits some of the details that these

women later included in their in-court testimony. But omissions


                               11
are not nearly as probative of lack of credibility as are

inconsistencies. Moreover, much of this evidence, including the

911 call, arose in the heat of the moment, when Michelle Deveaux

and her family were obviously not thinking in terms of planning

a trial strategy against Patterson. Michelle and Zareena

Deveaux’s later conversations with the defendant’s Probation

Officer may also have been restrained by an understandable

desire not to share sensitive and personal information with an

outside party.

    As an additional defense, Patterson elicited testimony from

two Bronx Assistant District Attorneys (ADAs) who interviewed

Zareena Deveaux in August and September of 2019 about the biting

incident. Both testified that, while Zareena described the bite

to them as “weird” and “unwanted,” she also stated that she did

not believe that her father intended to hurt her. Tr. 215:2-

216:6; 220:11-18. While this description may have influenced the

decision of these ADAs whether and how to charge Patterson for

biting his daughter, see id. 218:11-21, it is no defense to the

Specification at issue here. To have violated his supervised

release with respect to Specification 4, Patterson need only

have acted with the intent to “harass, annoy or alarm” his

daughter, not to injure her. See N.Y. Penal Law § 240.26. The

suggestion that Patterson did not intend to hurt his daughter,




                               12
while relevant to this Court’s eventual sentencing decision, is

not a defense to the charge itself.

    Finding these and Patterson’s remaining defenses

unpersuasive, the Court therefore concludes by a preponderance

of the evidence that Patterson has violated his supervised

release with respect to Specification 4.

    Turning to Specification 1, Probation charges Patterson

with committing the state crime of falsely reporting an incident

in the third degree, in violation of New York Penal Law §

240.50(4)(A). This statute provides that “[a] person is guilty

of falsely reporting an incident in the third degree when,

knowing the information reported, conveyed or circulated to be

false or baseless, he or she: . . . 4. [r]eports, by word or

action, an alleged occurrence or condition of child abuse or

maltreatment or abuse or neglect of a vulnerable person which

did not in fact occur or exist to: (a) the statewide central

register of child abuse and maltreatment . . . .”

    Here, the Government alleges that, on or about August 13,

2019, the defendant filed a knowingly false report with ACS,

wrongly accusing Michelle Deveaux and Zareena Mohamed of selling

the younger Zareena into prostitution and of operating an

illegal daycare center at their home.

    Based on testimony and documentary evidence, the Court

finds that Paterson did indeed file a complaint against the


                               13
Deveaux family on August 13.10 The intake report completed by an

ACS worker at 11:27 that evening reflects that Patterson told

the agency that he “suspects Zareena is prostituting because [he

had] seen her on the corner and three males picked her up.” DX

208. He also reported that the family was running a daycare out

of their home. Id. The Court further finds that this report was

false. The testimony of Shavonne Howell, the ACS child

protective specialist who investigated Patterson’s prostitution

complaint, established that this allegation had no basis. Tr.

256:6-18. Testimony from Amanda Alexander, a childcare

investigator at the city’s Department of Health and Mental

Hygiene who investigated the daycare complaint, similarly

concluded that it was false. Id. 131:6-12.

     Moreover, text messages between the defendant and Zareena

Deveaux, introduced into evidence by the Government, strongly

suggest that Patterson filed this complaint with the intent of

harassing Michelle Deveaux and Zareena Mohamed, apparently to

exact revenge for their eventual decision to report Patterson’s

behavior to his Probation Officer. See id. 13:6-14; 14:8-15; GX



10The filing of this false report, in the Government’s telling,
is what finally led Zareena and Michelle Deveaux and Zareena
Mohamed to file a police report against Patterson for all of the
events that had occurred since June 3. That, in turn, led to
Patterson’s arrest by local police and the initiation of the
instant proceeding.



                               14
401K & M. On August 14, the day after filing his report, the

defendant texted his daughter a picture of the entrance to the

New York City Department of Social Services, followed by the

statements that “[a] US marshal will serve ur [sic] mom and

grandma” and that “child protection services will randomly pop

up and investigate ur house hold [sic].” GX 401J. In another

text message exchange with Zareena Deveaux, GX 401O, the

defendant implied that he knew that Michelle Deveaux earned

legitimate income from babysitting a few children that were part

of her family, and that he sought to block this source of income

by reporting that she ran an illegal daycare.

    Intent to harass, however, is not an element of the state

crime, though this evidence may nonetheless bear on Patterson’s

culpability. The applicable mens rea standard is instead that

the defendant must have acted with the knowledge that the

information he was reporting was false or baseless. N.Y. Penal

Law § 240.50(4)(A).

    With respect to the prostitution allegation, the Court

concludes, though not without some difficulty, that the

Government has not adequately proved the required mens rea. As a

threshold matter, the text of Specification 1 makes clear that

the operative “report” for the purposes of the violation of

state law is the complaint that Patterson filed with ACS on the




                               15
evening of August 13, introduced into evidence as DX 208.11 Thus,

although Patterson had several follow-up conversations with the

agency after his initial report, see, e.g., Tr. 240:20-241:1;

251:25-253:14, the Court looks to the initial complaint in

determining Patterson’s guilt.12 And the Court cannot conclude,

looking at the August 13 report, that Patterson accused Michelle

Deveaux and Zareena Mohamed of selling Zareena Deveaux into

prostitution knowing this was false. The August 13 report merely

states that Patterson “suspects” that Zareena Deveaux is engaged

in prostitution. DX 208. The defendant reported several grounds

to ACS for this suspicion, some of which the evidence in the

record (including Zareena Deveaux’s social media posts) suggests

he may have actually believed his suspicion. DX 208; see, e.g.,

DX 100-17.

     With respect to the daycare allegation, however, the Court

concludes by a preponderance of the evidence that Patterson is

guilty of the crime of falsely reporting an incident in the


11The Government contested this point in its summation, but the
charging instrument unambiguously refers to the “complaint”
filed “on or about August 13, 2019.”
12In an August 15 follow-up conversation with Ms. Howell, the
defendant clearly did accuse Michelle Deveaux and Zareena
Mohamed of trafficking Zareena Deveaux. Tr. 252:15-21; GX 210.
This is relevant to the Court’s overall understanding of the
situation, and perhaps as well to sentencing on the other
charge, but not to Patterson’s guilt with respect to the initial
report.



                               16
third degree. Based on the testimony cited above, there is no

dispute that Patterson filed a report of an illegal daycare with

the relevant state agency and that this report was false. And

there can be little doubt that Patterson knew this report to be

baseless. Although Michelle Deveaux regularly babysat for a few

relatives, both she and Zareena Mohamed testified that, on each

occasion that Patterson was in their apartment, no children were

present other than these relatives.13 Tr. 36:16-23; 40:6-10;

229:17-21. Moreover, the text message exchanges between

Patterson and Zareena Deveaux cited above clearly indicate that

Patterson had an ulterior motive when reporting the illegal

daycare, further suggesting that he knew the allegation to be

false.

     By way of a defense, Patterson argues, essentially, that he

was induced or prompted into making this report because he was

proactively asked by the ACS intake worker with whom he spoke on

August 13 whether there was a daycare in the Deveaux home.


13The defense impeached this testimony by producing a
photograph, taken by Zareena Deveaux, that shows a young child
present in Michelle Deveaux’s apartment on a day when Patterson
was also there. DX 506. Confronted with this photo, Michelle
Deveaux acknowledged that the child was not a relative, but
rather the child of a neighbor, who was in the apartment for a
playdate with Michelle Deveaux’s younger daughter. Tr. 81:18-
82:5. But this does not undermine the core of Deveaux’s
testimony above. There is no way that Patterson could have
reasonably concluded from the presence of this single child that
Michelle Deveaux was running a daycare.



                               17
Indeed, the defense is correct that such a question appears on a

checklist that each ACS intake worker must ask of every

complainant as a matter of course. DX 208. However, the mere

fact that Patterson was asked such a question did not force him

to provide an affirmative answer. (Indeed, he answered “no” to

most of the other checklist questions that the intake worker

asked him. Id.) Thus, although it may be relevant for

sentencing, it does not bear on Patterson’s substantive guilt

that the checklist question may have planted the idea in his

mind of filing a false report of an illegal daycare.

     The Court accordingly finds that Patterson violated his

supervised release with respect to the daycare allegation in

Specification 1.

                        Motion to Dismiss

     Notwithstanding the Court’s factual findings above, the

defense moves to dismiss Specification 4 on the ground that the

New York Penal Law defines second-degree harassment as a

“violation,” rather than a “crime.”14 N.Y. Penal Law § 240.26



14The distinction, under New York law, turns on the maximum
sentence that a particular offense carries. A “violation” is an
offense, other than a traffic infraction, that carries a maximum
carceral sentence of fifteen days or fewer. N.Y. Penal Law §
10.00(3). A “crime,” on the other hand, is an offense that
carries a potential sentence of more than fifteen days in
prison. Id. §§ 10.00(4)-(6). (This category is further divided
into “misdemeanors,” and “felonies,” only the latter of which
carry a maximum prison sentence of more than one year. Id.).


                               18
(emphasis added). See also Penree v. City of Utica, 694 Fed.

App’x 30, 34 (2d Cir. 2017) (“[U]nder New York law, . . .

second-degree harassment . . . is defined as a ‘violation,’

which is not within the definition of a ‘crime.’”) (citations

omitted).

    The pertinent condition of Patterson’s supervised release

requires that he “not commit another Federal, State, or local

crime.” 18 U.S.C. § 3583(d) (emphasis added). This motion

therefore raises the question of whether the federal supervised

release statute also requires defendants to refrain from acts

which states deem to be categorically less culpable than

“crimes,” but still to merit some criminal-like sanctions. The

defense argues that it does not.

    This appears to be a question of first impression, and one

with persuasive arguments on both sides. But to begin with, the

interpretation of the federal statute is clearly a matter of

federal law, not state law. The distinction between “crimes” and

“violations” under New York law is therefore not controlling.

And although section 3583(d) does not define the term “crime,”

other federal authorities provide clear guidance against

Patterson’s position.

    The Second Circuit most recently encountered an analogous

question in Nowakowski v. New York, 835 F.3d 210 (2d Cir. 2016).

That case also involved the question, albeit in a different


                               19
context, of whether the New York state “violation” of second-

degree harassment is a “crime” for purposes of federal law.

There, a defendant convicted of second-degree harassment had

filed a habeas petition under 28 U.S.C. § 2254 but had finished

serving his sentence during the pendency of his case. The

question accordingly arose of whether the habeas petition was

moot. Id. at 214-15. That question, in turn, hinged on whether

the court applied the presumption from Spencer v. Kemna, 523

U.S. 1 (1998), that criminal convictions carry collateral

consequences for purposes of mootness even after a sentence is

served. 835 F.3d at 215.

    Holding that this presumption did apply in the context of a

New York state “violation,” the Second Circuit noted, first,

that Article III mootness is an issue of federal, not state,

law, and that the question must therefore be analyzed “by

reference to federal principles.” Id. at 219. Rather than merely

importing the state-law definition of a crime, the court instead

applied essentially a functional approach, holding that whether

a state-law offense is a crime for purposes of federal law

depends on such factors as the purpose of the state statute

setting forth the offense, the procedures through which a charge

is brought, the type of punishment that attaches, and whether

federal constitutional protections would apply to the accused.

Id. 219-21. As to the New York second-degree harassment statute


                               20
in particular, the court noted that New York enforces this

statute through its criminal jurisdiction, i.e., through an

action brought by a prosecutor, and that the offense is

punishable by incarceration. The court further noted that the

statute resembles a criminal statute in that it requires

scienter — the “intent to harass, annoy, or alarm another

person” — and that the purpose of the statute is to punish and

deter culpable conduct. Id. at 220-22. Accordingly, the Second

Circuit concluded that the New York “violation” of second-degree

harassment is a crime for purposes of federal mootness. Id. at

222.

       Although the question in Nowakowski arose in a different

context than that at issue here, its reasoning nonetheless

applies to the definition of the term “crime” in section 3583(d)

of Title 18. Because second-degree harassment is an offense

defined in New York’s penal law, enforced through its criminal

procedures, and punishable by incarceration, this “violation” is

a crime for the purposes of a supervised release violation.

       There is, moreover, no evidence from the text or purpose of

the supervised release statute that Congress intended an

alternative meaning for the term “Federal, State, or local

crime” here. By way of such evidence, the defendant cites the

now-repealed parole statute, 18 U.S.C. § 4214, which used the

broader term “any criminal offense” in an equivalent provision.


                                 21
18 U.S.C. § 4214(b)(1) (repealed). The defendant further notes

that in 1986, Congress amended the parole statute to replace the

term “a Federal, State, or local crime” with “any criminal

offense.” Pub. L. No. 99-646, § 58(f), 100 Stat. 3592 (1986).

This amendment, in the defense’s view, was intended to clarify

that a defendant could violate his parole by committing a state

offense categorized as something lesser than a crime; that, in

turn, would suggest that the use of the narrower term in the

modern supervised release statute was intended to exclude such

offenses from the scope of a violation.

    But the legislative history of the 1986 amendment suggests

otherwise. The House Report accompanying the bill explains,

rather, that the addition of the broader term was intended “to

include persons convicted of crimes by a foreign or Indian

Tribal government.” H.R. Rep. 99-797, at 29 (1986). Accordingly,

the use of the narrower “Federal, State, or local crime” in the

modern statute does not demonstrate Congressional intent to

excuse defendants on supervised release who commit state-law

“violations.”

    Additionally, it is not lost on the Court that reading the

term “crime” in the supervised release statute to exclude New

York “violations” could lead to strange results. First, the

Second Circuit has affirmed at least two revocations of

supervised release predicated on the defendant having committed


                               22
a New York state “violation.” See United States v. Miller, 567

F. App’x 45 (2d Cir. 2014) (second-degree harassment); United

States v. Stevenson, 601 F. App’x 24 (2d Cir. 2015) (marijuana

possession). In neither of these cases did the court even

discuss the distinction between a “violation” and a “crime,”

likely because defense counsel did not raise it.15 (Rather, both

defendants had appealed on sufficiency-of-evidence grounds.)

Nevertheless, holding in Patterson’s favor here might upset

these long-ago-settled convictions, subjecting these and

innumerable other defendants to legal uncertainty.

     Second, a broader examination of the New York state

offenses designated as “violations” reveals that many are, by

any reasonable definition, fairly serious crimes. In addition to

harassment in the second-degree, other New York “violations”

include, for example, unlawful possession of an air-gun (such as

a BB gun) on school grounds, see N.Y. Penal Law § 265.06, (a

potentially quite dangerous situation) as well as, e.g.,

criminal solicitation in the fifth degree, id. § 100.00. While


15In United States v. Chatelain, 360 F.3d 114 (2d Cir. 2004), a
defendant was charged with a New York state crime but pled
guilty to a lesser violation. The district judge revoked the
defendant’s supervised release, finding that the Government had
established by a preponderance of the evidence that the
defendant had committed the greater crime, even though he had
not pled guilty to it. The Second Circuit affirmed on that
ground, without reaching the question of whether a state-law
violation is a crime for the purposes of supervised release. Id.
at 124-25.


                               23
not all such violations are so obviously serious, these examples

demonstrate to the Court’s satisfaction that Congress likely did

not intend to categorically exclude these offenses from the

definition of a supervised release violation.

    The defendant’s motion to dismiss Specification 4 is

accordingly denied.

                           Conclusion

    For the foregoing reasons, the Court finds that defendant

Maurice Patterson has violated his supervised release with

respect to Specifications 1 and 4, as well as Specification 3

(which he already admitted). The parties are accordingly

directed to appear for sentencing at 2:00 PM on May 15, 2020.

    SO ORDERED

Dated:   New York, NY                   _______________________
         March 27
               __, 2020                 JED S. RAKOFF, U.S.D.J.




                               24
